ROBERT P. SMITH, Jr., Chief Judge.
This is Nelson’s fourth and final appeal in the related cases decided today. Here he appeals from the Career Service Commission’s order granting the Department of Agriculture’s motion to dismiss for lack of jurisdiction. In one companion case we sustained the Department of Administration Rules 22A-7.10(4)(a) and 22A-13.04 that supplant Career Service Commission review. Department of Administration and Florida Department of Agriculture and Consumer Services v. Nelson, 424 So.2d 852 (Fla. 1st DCA 1982). In another we found that Nelson was entitled to and did have the benefit of a section 120.57 hearing on *865the matters in issue. Nelson v. Florida Department of Agriculture and Consumer Services, 424 So.2d 860 (Fla. 1st DGA 1982). That remedy was exclusive, for the reasons stated in the companion decisions. Consequently, the Career Service Commission was correct in holding that it has no jurisdiction. Its order granting dismissal for lack of jurisdiction is AFFIRMED.
JOANOS and THOMPSON, JJ., concur.